Appellate Case: 22-5055     Document: 010110779862      Date Filed: 12/09/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 9, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                             No. 22-5055
  v.                                               (D.C. No. 4:16-CR-00061-JFH-1)
                                                             (N.D. Okla.)
  CHRISTOPHER LEE GUNKEL,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       Appellant Christopher Lee Gunkel, proceeding pro se, asks us to reverse the

 district court’s denial of his motion for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

       In 2016, Gunkel pleaded guilty to one count of sexual exploitation of a child

 and one count of extortion. The district court sentenced him to 180 months’



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-5055    Document: 010110779862          Date Filed: 12/09/2022   Page: 2



 imprisonment. Five years later, while incarcerated at FCI Yazoo City Low (“FCI

 Yazoo”), Gunkel filed a pro se motion for compassionate release in the district court.

 After asking to supplement the record and then voluntarily dismissing his original

 motion, Gunkel filed an amended motion for compassionate release. Citing various

 medical conditions, including hypertension, a deviated septum, sleep apnea, and

 chronic rhinitis, Gunkel argued that he demonstrated the requisite extraordinary and

 compelling circumstances to warrant compassionate release. Gunkel also noted that

 FCI Yazoo had experienced a recent COVID-19 outbreak.

       The district court denied Gunkel’s motion because he failed to show

 extraordinary and compelling circumstances. Though the court recognized that

 Gunkel’s hypertension qualified as a medical condition which could place him at

 increased risk for COVID-19 complications, the court noted that his hypertension

 was well-managed. The court also noted that Gunkel was vaccinated and boosted for

 COVID-19. Despite Gunkel’s medical conditions, he had recovered from COVID-19

 once before “without complications.” R. vol. I, at 159.

       Gunkel appealed the district court’s denial of his compassionate-release

 motion, and the government responded in opposition.1 Gunkel argues the district

 court abused its discretion by failing to consider all relevant circumstances


       1
         At the outset, we note that Gunkel’s appeal is not timely. Gunkel had
 fourteen days from the date of the district court’s May 18, 2022 order to file his
 notice of appeal, but Gunkel did not do so until June 19, 2022. Fed. R. App. P.
 4(b)(1)(A)(i). The government did not raise this issue in its response brief, so we
 find any timeliness argument has been forfeited. United States v. Garduño, 506 F.3d
 1287, 1290–91 (10th Cir. 2007).
                                            2
Appellate Case: 22-5055    Document: 010110779862         Date Filed: 12/09/2022      Page: 3



 surrounding his medical conditions, his susceptibility to a high-risk COVID-19

 infection, and FCI Yazoo’s COVID-19 levels.

                               STANDARD OF REVIEW

       We review a district court’s order denying a § 3582(c)(1)(A) motion for abuse

 of discretion. United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021)

 (citation omitted). “A district court abuses its discretion when it relies on an incorrect

 conclusion of law or a clearly erroneous finding of fact.” United States v. Piper,

 839 F.3d 1261, 1265 (10th Cir. 2016) (internal quotation omitted). Because Gunkel is

 proceeding pro se, we construe his pleadings liberally without acting as his advocate.

 See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citations omitted).

                                       ANALYSIS

       Courts are generally “forbidden” from modifying a term of imprisonment once

 it has been imposed. Freeman v. United States, 564 U.S. 522, 526 (2011). This “rule

 of finality is subject to a few narrow exceptions,” id., one of which is contained

 in § 3582(c)(1), sometimes called the “compassionate release” statute. United States

 v. Maumau, 993 F.3d 821, 830 (10th Cir. 2021). A district court presented with a

 motion for compassionate release may reduce a term of imprisonment after following

 a three-step test. Id. at 831 (citation omitted). In reviewing a motion under

 § 3582(c)(1)(A), a district court must (1) “find whether extraordinary and compelling

 reasons warrant a sentence reduction,” (2) find whether a “reduction is consistent

 with applicable policy statements issued by the Sentencing Commission,” and

 (3) consider any applicable § 3553(a) factors and determine whether, in its

                                             3
Appellate Case: 22-5055    Document: 010110779862         Date Filed: 12/09/2022    Page: 4



 discretion, the reduction authorized by steps one and two is warranted in whole or in

 part under the particular circumstances of the case.” Maumau, 993 F.3d at 831

 (cleaned up). If a defendant’s motion fails any of these steps, the district court may

 deny the motion without addressing the other steps. See United States v. McGee, 992

 F.3d 1035, 1043 (10th Cir. 2021) (citation omitted).

       Gunkel argues the district court abused its discretion in three ways: (1) by

 ignoring his medical conditions; (2) by failing to consider COVID-19’s effect on his

 medical conditions; and (3) by disregarding FCI Yazoo’s COVID-19 outbreak. He

 first argues that the court did not consider “all of the evidence, facts, circumstances,

 and arguments” relevant to his situation—namely, his medical conditions. Opening

 Br. 9.2 In his motion for compassionate release, Gunkel listed a barrage of medical

 conditions, arguing that these conditions alone demonstrated extraordinary and

 compelling reasons for his release. Gunkel argued that his obesity, hypertension,

 obstructive sleep apnea, hypopnea, other respiratory conditions, lifelong condition of

 spina bifida, heart palpitations, and tachycardia demonstrated extraordinary and

 compelling reasons for release. The district court acknowledged only Gunkel’s

 “hearing and dental conditions, hypertension, and chronic rhinitis.” R. vol. I, at 159.

 The district court did not evaluate the remaining health issues beyond briefly

 mentioning Gunkel’s “underlying medical conditions.” Id. at 159. The district court

 found that Gunkel’s conditions were “subject to routine medical care and [were]


       2
        Opening Brief citations refer to CM/ECF pagination at the top of Gunkel’s
 opening brief.
                                             4
Appellate Case: 22-5055    Document: 010110779862       Date Filed: 12/09/2022     Page: 5



 remedied with prescription medication,” so there were no extraordinary or

 compelling reasons for release.

       The district court’s findings were not clearly erroneous. Gunkel argues

 generally that the district court “ignored” or “gave only light weight” to the medical

 conditions, but he does not provide any specific information explaining why his

 health conditions are extraordinary and compelling. Opening Br. 17–18. The district

 court found that Gunkel’s health conditions were designated as simple chronic care

 by the Bureau of Prisons and that the Bureau of Prisons was effectively managing

 them. Though Gunkel may not agree with these findings, they are supported by the

 record and are not clearly erroneous.

       We turn next to Gunkel’s argument that his medical conditions, coupled with

 the COVID-19 pandemic, create extraordinary and compelling circumstances. The

 district court concluded that Gunkel’s vaccinations prevented him from being at

 “undue risk” of a serious COVID-19 case or resulting complications. R. vol. I,

 at 161. This was not an abuse of discretion. United States v. Barrio, No. 21-6013,

 2022 WL 898764, at *6 (10th Cir. Mar. 28, 2022) (unpublished). Gunkel argues the

 district court improperly relied on Sixth and Seventh Circuit caselaw when evaluating

 his vaccination status, but we have relied on those same two out-of-circuit precedents

 in concluding that COVID-19 vaccination status weighs against finding extraordinary

 and compelling circumstances. United States v. McRae, No. 21-4092, 2022 WL

 803978, at *2 (10th Cir. Mar. 17, 2022). The district court also noted that Gunkel had

 successfully recovered from COVID-19 without any complications, despite his

                                            5
Appellate Case: 22-5055    Document: 010110779862         Date Filed: 12/09/2022      Page: 6



 medical conditions. See Hemmelgarn, 15 F.4th at 1032. These factual findings are not

 clearly erroneous, and the district court’s reliance on these findings was not an abuse

 of discretion.

        Gunkel also argues the district court ignored FCI Yazoo’s COVID-19 infection

 rate. In his appeal, he provides documentation showing that the COVID-19 rates had

 risen at least twice in the prison after the district court denied his compassionate-

 release motion. The district court found that, as of May 18, 2022, FCI Yazoo was

 “experiencing only minimal COVID-19 infections,” with only two confirmed active

 cases. Gunkel does not provide any evidence that the district court’s factual finding

 was untrue in May 2022 when the district court entered its order. Hemmelgarn,

 15 F.4th at 1032.

        Finally, Gunkel asserts that the court should have gone through all three steps

 of the compassionate-release analysis. Gunkel makes this argument even though he

 acknowledges that the district court was not required to do so. The district court’s

 decision to stop at step one of the § 3582 analysis was not an abuse of discretion.

 McGee, 992 F.3d at 1043.

        The district court did not abuse its discretion in concluding that Gunkel’s

 medical conditions and any related COVID-19 concerns failed to provide

 extraordinary and compelling reasons for his release.




                                             6
Appellate Case: 22-5055   Document: 010110779862        Date Filed: 12/09/2022   Page: 7



                                   CONCLUSION

       For the reasons stated above, we affirm the district court’s denial of Gunkel’s

 motion for compassionate release. We also deny his motion to proceed in forma

 pauperis.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           7